NUMBER 13-18-00297-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


PARIS RICHARDSON,                                                                       Appellant,

                                               v.

THE STATE OF TEXAS,                                                                      Appellee.


                      On appeal from the 319th District Court
                            of Nueces County, Texas.


                             MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Benavides and Chew 1
               Memorandum Opinion by Justice Chew

       Appellant, Paris Richardson, was convicted by a jury of murder, a first-degree

felony, and sentenced to fifty years in prison. See TEX. PENAL CODE ANN. § 19.02. The



       1  Retired Eighth Court of Appeals Chief Justice David Wellington Chew, assigned to this Court by
the Chief Justice of the Supreme Court of Texas pursuant to the government code. See TEX. GOV’T CODE
ANN. § 74.003.
only issue before us is whether Mr. Richardson preserved his complaint about

hypothesized improper jury argument by the State in the absence of any objection. We

affirm.

                                      I.      BACKGROUND

          In February 2017, Mr. Richardson went to the apartment residence of seventeen-

year old, Anthony Rodriguez to buy marihuana. The victim, seventeen-year old Timothy

Echols, was inside the apartment with a number of other relatives and friends of Mr.

Rodriguez. There was an argument that resulted in Mr. Richardson shooting Mr. Echols

with a pistol and fleeing the apartment. Mr. Echols died from a gunshot wound through

the heart. At trial, Mr. Richardson claimed self-defense.

          The jury found him guilty and assessed punishment at fifty-years’ confinement.

                                       II.     DISCUSSION

          In a portion of a rambling closing argument, a prosecutor said the following:

          You know, this—throughout this whole trial, obviously, you-all don’t know,
          but I’ve been fighting this food poisoning. I’ve just been miserable over
          here. But regardless of how sick I was, you know, this is such an important
          case, and I got to tell you, you know, as a member of our community and
          as a father, I’m angry. I’m very angry. And maybe you-all can see it
          sometimes. Maybe you-all can see me get mad, and I hope I didn’t offend
          anybody, but I am angry. I’m angry when a 17-year-old kid in our community
          is murdered, and they want to call him a stupid kid. I’m angry when we’re
          talking about 17-year-old kids selling pot from their house. Kids selling pot.
          This is not uncommon. Kids dealing with somebody, not a 15-year-old but
          a 26-year-old man. A man who’s already been to prison more than once,
          more than one felony. He’s been to state jail. He’s been to TDC. He’s
          been through it all. He’s been there. So he may be 26 years old, but he’s
          got a lot more street experience than anybody. So I’m mad. I am mad. I’m
          mad that after all the evidence comes out, he gets to listen to all of it. He
          runs to Louisiana.[ 2]


        2 Mr. Richardson testified during direct-examination by his trial counsel about his previous

convictions.


                                                 2
There was no objection made to this argument, but Mr. Richardson contends that the trial

court should have sua sponte declared a mistrial or instructed the jury to disregard the

remarks.

       The Texas Court of Criminal Appeals has, however, unequivocally held that a trial

judge has no duty to enforce forfeitable rights unless requested to do so and that even

incurably improper jury argument is forfeitable. See Hernandez v. State, 538 S.W.3d 619,

622 (Tex. Crim. App. 2018); Limas v. State, 941 S.W.2d 198, 203 (Tex. App.—Corpus

Christi–Edinburg 1997, pet. ref’d); see also TEX. R. APP. P. 33.1. Because defense

counsel did not make any objection, there is no error presented here. See TEX. R. APP.

P. 33.1. We overrule Mr. Richardson’s single issue.

                                   III.   CONCLUSION

       We affirm the trial court’s judgment.

                                                       DAVID WELLINGTON CHEW,
                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of August, 2019.




                                               3